Title: To James Madison from Albert Gallatin, 12 August 1816
From: Gallatin, Albert
To: Madison, James


        
          
            Dear Sir
            Paris 12th August 1816
          
          The month I have already spent in Paris has been necessarily devoted in a great degree to my private arrangements; and I am only within two days settled in my house.
          Various considerations induce me to think that it will be proper to open soon the discussion of the subject of indemnities with this Government; and I believe that they expect it. In making my compliment to the King, I took care, alluding to Our former intimate alliance with France, to say, that it could not have been disturbed but during those times when moral & political obligations were overthrown & the law of nations (le droit des gens) trampled upon; that therefore the President saw, in the event which had brought back the Bourbons to the throne of France, a pledge of the renewal of those friendly connections &c.
          I wrote to the Barings, stating that it was owing to me alone that you had not remitted their advance to Mr Todd; they answer that it is wholly immaterial & that they will wait your convenience.
          The busts you wish are not amongst the most popular, and must be sought for; but I hope to obtain them so as to send them before this autumn.
          Mrs. Gallatin has sent some articles to Mrs Madison amounting to 338 francs. For this or any thing also which Mrs. G. may send, the best way to remit is to request Mr Astor or any other friend in New York to purchase there a bill on Paris. When I left America the exchange was about 5 francs pr. dollar N. York bank paper. Mr Vail or Mr Gelston will secure the duties.
          The crop which, on account of incessant rains was in danger, looks now fine & will, it is hoped, be saved. It was a subject of great alarm. They said that the people were not healthy enough to bear starving.
          I met La Fayette at Mr Parker’s seat 15 Miles from Paris. Though not forbidden, he does not think proper to come here. He is in good health, and anxious to hear the result of his New Orleans location. I have seen Humboldt & Say but once & a single moment, and had not time to pay them the compliment in your behalf.
          The English I have seen here do not seem to put much confidence in Lord Exmouth’s expedition against the Algerines. I have not heard a single word about or from our squadron, the arrival of the Washington at Gibraltar only excepted. Nor have I any account from Shaler, or from Erving. Not a single hint has been dropped respecting our differences with Spain. It seems to me as if none of the Powers had made up their mind on the question of the independence of the Spanish colonies. With sincere attachment & great respect Your obedt. Servt. & friend
          
            Albert Gallatin
          
        
        
        
          I have a fine hôtel, for which furnished, (but without plate, linen, china, kitchen furniture &ce) I give 13,000 francs a year.
        
      